Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 12, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 12, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00009-CV
____________
 
IN RE KPMG LLP, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 7, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In its petition, relator
asked that this court direct the Honorable Grant Dorfman,
presiding judge of the 129th District Court, to vacate its order denying
consolidation of two related suits, consolidate the cases, and decide before
trial whether class certification is appropriate.  
Relator has not established that it is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed January 12, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.